NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 11, 2011
                                   Decided May 19, 2011

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           JOHN L. COFFEY, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

No. 10-3771

UNITED STATES OF AMERICA                            Appeal from the United States District Court
     Plaintiff-Appellee,                            for the Western District of Wisconsin.

       v.                                           No. 10-CR-16-BBC-01

JUAN L. LOREDO,                                     Barbara B. Crabb,
     Defendant-Appellant.                           Judge.

                                         ORDER

       A jury found Juan Loredo guilty of conspiracy to possess and distribute
methamphetamine, as well as substantive counts of possession and distribution. See 21
U.S.C. §§ 846, 841(a)(1). The district court calculated a guidelines imprisonment range of 188
to 235 months based on a total offense level of 36 and a Category I criminal history. The
defendant was sentenced to 188 months imprisonment followed by 4 years of supervised
release.

       Loredo filed a notice of appeal, but his appointed lawyer concluded that there are no
non-frivolous grounds for appeal and moves to withdraw under Anders v. California, 386
U.S. 738 (1967). We review only the potential issues identified in counsel’s facially adequate
No. 10-3771                                                                            Page 2

brief and the appellant’s response, in which he also requests appointment of new appellate
counsel. See CIR. R. 51(b); United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

        In support of his motion, counsel first evaluates whether Loredo could argue that the
evidence is insufficient to support his conspiracy conviction. It might be possible to argue,
counsel explains, that the government proved not a conspiracy but simply a buyer-seller
relationship between the defendant and his customers. Such an argument would be
frivolous.

        The indictment charged that Loredo conspired with his friend and codefendant
Federico Perez, among others. Because the appellant did not sell methamphetamine to Perez
on the two trips that led to their arrests, Loredo could not plausibly argue that theirs was a
buyer-seller relationship. To prove that the defendant-appellant was involved in a
conspiracy with Perez, the government needed to establish that the two men had agreed to
possess or distribute methamphetamine. See United States v. Vallar, 635 F.3d 271, 286 (7th
Cir. 2011); United States v. Johnson, 592 F.3d 749, 755 (7th Cir. 2010). Perez, who pleaded
guilty to the conspiracy charge, testified that in October 2009 he and Loredo drove from
Minnesota to Wisconsin and delivered eight ounces of methamphetamine to Christopher
Keach, who often purchased drugs from the defendant and who, according to Perez, owed
Loredo money. Perez said he went on the trip to protect the appellant “just in case anything
goes wrong” and admitted that he carried the methamphetamine into Keach’s home. Perez
returned to Wisconsin with Loredo two weeks later, when Loredo received $8,500 from an
undercover officer posing as a customer paying off a drug debt. Loredo and Perez were
arrested immediately after the defendant accepted the money; Perez possessed an ounce of
methamphetamine at the time and admitted that he was involved in bringing it to
Wisconsin. A jury could conclude from this evidence that the defendant-appellant and
Perez were working together to distribute drugs.

        Even if we ignored Loredo’s involvement with Perez, we would still conclude that
the buyer-seller theory contemplated by appellate counsel is frivolous. To prove a
conspiracy and distinguish it from a buyer-seller relationship, the government needed to
offer evidence establishing an agreement to commit a drug crime other than an arm’s-length
sale of methamphetamine by the appellant to a willing buyer. See Vallar, 635 F.3d at 286;
Johnson, 592 F.3d at 755; United States v. Luster, 480 F.3d 551, 555 (7th Cir. 2007). Keach
testified at trial that Loredo had complained in October 2009 that he was owed $13,000 by
Dominic Miller, another buyer introduced to the defendant by Keach. When Loredo and
Perez came to Wisconsin, Keach said, the defendant-appellant told him to get the $13,000
owed by Miller and gave him the eight ounces of methamphetamine “to generate some of
what was owed of the $13,000.” Keach testified that he gave Miller five ounces, with the
expectation that Miller would sell it and give the proceeds to Keach. Loredo himself
No. 10-3771                                                                              Page 3

acknowledged that plan to investigators after his arrest with Perez in November. He
admitted that he had given Keach the methamphetamine to help recover part of the loss
caused by Miller. He expected to receive $20,000 from Keach and had come to Wisconsin to
receive an initial payment of $15,000. Keach’s testimony and Loredo’s admission was
enough for any rational jury to conclude that they shared the objective of distributing the
eight ounces of methamphetamine. See United States v. Colon, 549 F.3d 565, 569-70 (7th Cir.
2008).

       Counsel also considers challenging Loredo’s sentence, but rightly concludes that
doing so would be frivolous. The appellant’s 188-month term of imprisonment is within the
statutory maxima of 40 years for his conspiracy and distribution offenses, both of which
involved at least 50 grams of methamphetamine, see 21 U.S.C. § 841(b)(1)(B)(viii), and 20
years for his possession offense, see id. § 841(b)(1)(C). His 4-year term of supervised release
also complies with statutory limits. See id. § 841(b)(1)(B). And we would presume that
Loredo’s prison sentence is reasonable, because it falls at the bottom of his guidelines range.
See United States v. Parker, 609 F.3d 891, 897 (7th Cir. 2010). Counsel has not identified any
reason to suggest that the defendant could rebut that presumption.

        In his response to counsel’s motion, Loredo suggests that the government’s witnesses
lied at trial. But he does not explain what they lied about, and, in any event, we do not
reassess the credibility of witnesses when reviewing the sufficiency of the evidence. See
United States v. Kruse, 606 F.3d 404, 408 (7th Cir. 2010). The defendant also argues that he did
not receive effective assistance from counsel during his trial or in deciding what issues to
raise on appeal. But claims of ineffective assistance should be raised on collateral review so
that a complete record can be developed. See Massaro v. United States, 538 U.S. 500, 504-05
(2003); United States v. Harris, 394 F.3d 543, 557-58 (7th Cir. 2005).

       Because we agree with counsel that any appeal would be frivolous, we GRANT
counsel’s motion to withdraw. Loredo’s request for appointment of counsel is DENIED, and
the appeal is DISMISSED.